DETAILED ACTION
This office action response the Request for Continued Examination application on 04/11/2022.
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
Response to Amendment
This communication is in response to the amendments filed on April 11, 2022. Claims 1, 6, 11, and 16 have been amended. Claim 1-20 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 11 and 16 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KANAMARLAPUDI et al. (U.S. Patent Application Publication No. 2015/0063225), (“D1”, hereinafter), in view of ZHANG et al. (WO2016/115711), however the English 371 application (U.S. Patent Application Publication No. 2017/0325057), will be cited for convince (“D2”, hereinafter). 
As per Claim 1, D1 discloses a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a radio resource control (RRC) message ([see, e.g., Network entity 120 may request the UE 110 release radio connection a radio resource control (RRC) [0038], and Fig. 1])  including information on a random access for a beam failure recovery and a threshold for the beam failure recovery ([see, e.g., the radio connection change component 104 detecting that the quality metric of the connection between UE 110 and the serving cell is less than the threshold to determine whether the radio recovery procedure, [0042-0043], and Fig. 1]); and 
identifying whether to trigger the beam failure recovery based on a quality of a serving beam ([see, e.g., the radio connection change component 104 detecting that the quality metric of the connection between UE 110 and the serving cell to determine whether the radio recovery procedure, [0042-0043], and Fig. 1]). 
D1 doesn’t appear explicitly disclose: selecting a random access preamble associated with a beam for the beam failure recovery based on the information on the random access, in case that the beam failure recovery is triggered; transmitting, to the base station, the selected random access preamble for the beam failure recovery, receiving, from the base station, a random access response as a response to the random access preamble; and transmitting, to the base station, a medium access control (MAC) control element (CE) including first information indicating that the MACE CE is associated with beam feedback and second information indicating an identity of the beam.  
However, D2 discloses selecting a random access preamble associated with a beam for the beam failure recovery based on the information on the random access, in case that the beam failure recovery is triggered ([see, e.g., wherein the initiate a random access procedure according to the current beam selection, determine the location of the UE according to the received random access preamble, [WO machine translation reference parg. [0154, 0231]) and (see, 371 application, [0073], and Fig. 5]); 
transmitting, to the base station, the selected random access preamble for the beam failure recovery ([see, e.g., selection determine the location of the UE according to the received random access preamble, [WO machine translation reference parg. [0154, 0231]) and (see, 371 application, [0073], and Fig. 5]), 
receiving, from the base station, a random access response as a response to the random access preamble ([see, e.g., receive a random access response from the base station 100, [WO machine translation reference parg. [0154, 0191, 0231]) and (see, 371 application, [0085], and Fig. 5]); and 
transmitting, to the base station, a medium access control (MAC) control element (CE) including first information indicating that the MACE CE is associated with beam feedback and second information indicating an identity of the beam ([see, e.g., transmitting the beam feeds back its beam identification information to the base station, [WO machine translation reference, [0089-0090], and  machine translation parg. [0089-0090]) and D2 further discloses the UE may transmit the second beam identification information to the base station in the manner of a Medium Access Control Layer Control Element (see, 371 application, [0097], and Fig. 5]) and (parg. [0097]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide detected the UE reports a current location of a beam to the base station results improve energy and reduce interference generated by an unnecessary signal (D2, ¶ [0006]).
As per Claims 2, 7, 12, 17, D1 appears to be silent to the instant claim, however D2 further discloses comprising: 
receiving, from the base station, a random access response as a response to the random access preamble ([see, e.g., receive a random access response from the base station 100, [WO machine translation reference parg. [0154, 0191, 0231]) and (see, 371 application, [0085], and Fig. 5]), and 
transmitting, to the base station, a message including first information indicating that the message is associated with beam feedback and second information indicating an identity of the beam ([see, e.g., transmitting the beam feeds back its beam identification information to the base station, [0089-0090], and further discloses  [WO machine translation reference, [0089-0090], and D2 further discloses the UE may transmit the second beam identification information to the base station in the manner of a Medium Access Control Layer Control Element (see, 371 application, [0097], and Fig. 5]) and (parg. [0097]), 
wherein the random access preamble is transmitted based on contention-free random access, and wherein the RRC message corresponds to a dedicated RRC message ([see, e.g., the random access message 3, the base station sends a contention resolution message by using a beam, [0192], and further discloses [WO machine translation reference parg. [0191-0192]) and Fig. 6]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide detected the UE reports a current location of a beam to the base station results improve energy and reduce interference generated by an unnecessary signal (D2, ¶ [0006]).
As per Claim 6, D1 discloses a terminal in a wireless communication system ([see, e.g., a UE 110 in communication with a peer entity 130, [0027, and 0058], and Fig. 4]), the terminal comprising: 
a transceiver ([see, e.g., a transceiver 410, [0059], and Fig. 4]); and 
at least one processor ([see, e.g., a processor 404, [0060], and Fig. 4]) configured to: 
receive, from a base station via the transceiver, a radio resource control (RRC) message ([see, e.g., Network entity 120 may request the UE 110 release radio connection a radio resource control (RRC) [0038], and Fig. 1]) including information on a random access for a beam failure recovery and a threshold for the beam failure recovery ([see, e.g., the radio connection change component 104 detecting that the quality metric of the connection between UE 110 and the serving cell is less than the threshold to determine whether the radio recovery procedure, [0042-0043], and Fig. 1]); and, 
identify whether to trigger the beam failure recovery based on a quality of a serving beam ([see, e.g., the radio connection change component 104 detecting that the quality metric of the connection between UE 110 and the serving cell to determine whether the radio recovery procedure, [0042-0043], and Fig. 1]). 
D1 doesn’t appear explicitly disclose: select a random access preamble associated with the beam for the beam failure recovery based on the information on the random access, in case that the beam failure recovery is triggered, transmit, to the base station via the transceiver, the selected random access preamble for the beam failure recovery, receive, from the base station via the transceiver, a random access  response as a response to the random access preamble, and transmit, to the base station via the transceiver, a medium access control (MAC) control element (CE) including first information indicating that the MAC CE is associated with beam feedback and second information indicating an identity of the beam.  
However, D2 discloses select a random access preamble associated with a beam for the beam failure recovery based on the information on the random access, in case that the beam failure recovery is triggered ([see, e.g., wherein the initiate a random access procedure according to the current beam selection, determine the location of the UE according to the received random access preamble, [WO machine translation reference parg. [0154, 0231]) and (see, 371 application, [0073], and Fig. 5]); 
transmit, to the base station via the transceiver, the selected random access preamble for the beam failure recovery ([see, e.g., selection determine the location of the UE according to the received random access preamble, [WO machine translation reference parg. [0154, 0231]) and (see, 371 application, [0073], and Fig. 5]), 
receive, from the base station via the transceiver, a random access  response as a response to the random access preamble ([see, e.g., receive a random access response from the base station 100, [WO machine translation reference parg. [0154, 0191, 0231]) and (see, 371 application, [0085], and Fig. 5]); and 
transmit, to the base station via the transceiver, a medium access control (MAC) control element (CE) including first information indicating that the MAC CE is associated with beam feedback and second information indicating an identity of the beam ([see, e.g., transmitting the beam feeds back its beam identification information to the base station, [WO machine translation reference, [0089-0090], and  machine translation parg. [0089-0090]) and D2 further discloses the UE may transmit the second beam identification information to the base station in the manner of a Medium Access Control Layer Control Element (see, 371 application, [0097], and Fig. 5]) and (parg. [0097]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide detected the UE reports a current location of a beam to the base station results improve energy and reduce interference generated by an unnecessary signal (D2, ¶ [0006]).
As per Claim 11, D1 discloses a method performed by a base station in a wireless communication system ([see, e.g., a network entity 120 in communication, [0058], and Fig. 4]), 
the method comprising: 
transmitting, to a terminal, a radio resource control (RRC) message ([see, e.g., Network entity 120 may request the UE 110 release radio connection a radio resource control (RRC) [0038], and Fig. 1]) including information on a random access for a beam failure recovery and a threshold for the beam failure recovery ([see, e.g., the radio connection change component 104 detecting that the quality metric of the connection between UE 110 and the serving cell is less than the threshold to determine whether the radio recovery procedure, [0042-0043], and Fig. 1]). 
D1 doesn’t appear explicitly disclose: receiving, from the terminal, a random access preamble associated with a selected beam among a plurality of beams for a beam failure recovery, in case that the beam failure recovery is triggered based on a quality of a serving beam; transmitting, to the terminal, a random access response as a response to the random access preamble; and receiving, from the terminal, a medium access control (MAC) control element (CE) including first information indicating that the MAC CE is associated with beam feedback and second information indicating an identity of the beam.  
However, D2 discloses receiving, from the terminal, a random access preamble associated with a selected beam among a plurality of beams for a beam failure recovery ([see, e.g., wherein the initiate a random access procedure according to the current beam selection, determine the location of the UE according to the received random access preamble, [WO machine translation reference parg. [0154, 0231]) and (see, 371 application, [0073], and Fig. 5]); 
transmitting, to the terminal, a random access response as a response to the random access preamble ([see, e.g., selection determine the location of the UE according to the received random access preamble, [WO machine translation reference parg. [0154, 0231]) and (see, 371 application, [0073], and Fig. 5]), 
receiving, from the base station, a random access response as a response to the random access preamble ([see, e.g., receive a random access response from the base station 100, [WO machine translation reference parg. [0154, 0191, 0231]) and (see, 371 application, [0085], and Fig. 5]); and 
receiving, from the terminal, a medium access control (MAC) control element (CE) including first information indicating that the MAC CE is associated with beam feedback and second information indicating an identity of the beam ([see, e.g., transmitting the beam feeds back its beam identification information to the base station, [WO machine translation reference, [0089-0090], and  machine translation parg. [0089-0090]) and D2 further discloses the UE may transmit the second beam identification information to the base station in the manner of a Medium Access Control Layer Control Element (see, 371 application, [0097], and Fig. 5]) and (parg. [0097]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide detected the UE reports a current location of a beam to the base station results improve energy and reduce interference generated by an unnecessary signal (D2, ¶ [0006]).

As per Claim 16, D1 discloses a base station in a wireless communication system ([see, e.g., a network entity 120 in communication, [0058], and Fig. 4]), the base station comprising: 
a transceiver ([see, e.g., a transceiver 410, [0059], and Fig. 4]); and 
at least one processor ([see, e.g., a processor 404, [0060], and Fig. 4]) configured to: 
transmit, to a terminal via the transceiver, a radio resource control (RRC) message ([see, e.g., Network entity 120 may request the UE 110 release radio connection a radio resource control (RRC) [0038], and Fig. 1]) including information on a random access for a beam failure recovery and a threshold for the beam failure recovery([see, e.g., the radio connection change component 104 detecting that the quality metric of the connection between UE 110 and the serving cell is less than the threshold to determine whether the radio recovery procedure, [0042-0043], and Fig. 1]).
D1 doesn’t appear explicitly disclose: receive, from the terminal via the transceiver, a random access preamble associated with a selected beam among a plurality of beams for a beam failure recovery, in case that the beam failure recovery is triggered based on a quality of a serving beam, transmit, to the terminal via the transceiver, a random access response as a response to the random access preamble, and receive, from the terminal via the transceiver, a medium access control (MAC) control element (CE) including first information indicating that the MAC CE is associated with beam feedback and second information indicating an identity of the beam.
However, D2 discloses receive, from the terminal via the transceiver, a random access preamble associated with a selected beam among a plurality of beams for a beam failure recovery, in case that the beam failure recovery is triggered based on a quality of a serving beam ([see, e.g., wherein the initiate a random access procedure according to the current beam selection, determine the location of the UE according to the received random access preamble, [WO machine translation reference parg. [0154, 0231]) and (see, 371 application, [0073], and Fig. 5]); 
transmit, to the base station via the transceiver, the selected random access preamble for the beam failure recovery ([see, e.g., selection determine the location of the UE according to the received random access preamble, [WO machine translation reference parg. [0154, 0231]) and (see, 371 application, [0073], and Fig. 5]), 
transceiver, a random access response as a response to the random access preamble ([see, e.g., receive a random access response from the base station 100, [WO machine translation reference parg. [0154, 0191, 0231]) and (see, 371 application, [0085], and Fig. 5]); and 
receive, from the terminal via the transceiver, a medium access control (MAC) control element (CE) including first information indicating that the MAC CE is associated with beam feedback and second information indicating an identity of the beam ([see, e.g., transmitting the beam feeds back its beam identification information to the base station, [WO machine translation reference, [0089-0090], and  machine translation parg. [0089-0090]) and D2 further discloses the UE may transmit the second beam identification information to the base station in the manner of a Medium Access Control Layer Control Element (see, 371 application, [0097], and Fig. 5]) and (parg. [0097]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide detected the UE reports a current location of a beam to the base station results improve energy and reduce interference generated by an unnecessary signal (D2, ¶ [0006]).

Claims 4-5, 9-10, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Kim et al. (U.S. Patent No. US 10149221 B2), (“D3”, hereinafter). 
As per Claims 4, 5, 9, 10, D1 doesn’t appear explicitly disclose: wherein a random access preamble is transmitted based on contention based random access in case that a reference signal received power (RSRP) of beams for the beam failure recovery is less than a threshold. 
However, D3 discloses wherein a random access preamble is transmitted based on contention based random access in case that a reference signal received power (RSRP) of beams for the beam failure recovery is less than a threshold ([see, e.g., wherein the terminal selects a PRACH (physical RACH) resource capable of carrying the random access preamble and is then able to transmit the corresponding random access preamble and contention resolution, (see, col. 9, lines 35-45, and Fig. 6), UE monitors downlink quality based on a cell-specific reference signal, monitoring the downlink radio link quality of the PCell and compares the estimated quality with thresholds Qout and Qin, (see, col. 15, lines 5-20), and furthermore measured RSRP or RSRQ of the target cell which triggered T310 scaling becomes lower than a threshold value, (see, col. 29, lines 9-11).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide mobility robustness results improving per-user throughput and system capacity (D3, col. 29, lines 55-61]).
As per Claims 14, 19, D1 doesn’t appear explicitly disclose: wherein a random access preamble is transmitted based on contention based random access in case that a reference signal received power (RSRP) of the beams for the beam failure recovery is less than a threshold.  
However, D3 discloses wherein a random access preamble is transmitted based on contention based random access in case that a reference signal received power (RSRP) of the beams for the beam failure recovery is less than a threshold ([see, e.g., wherein the terminal selects a PRACH (physical RACH) resource capable of carrying the random access preamble and is then able to transmit the corresponding random access preamble and contention resolution, (see, col. 9, lines 35-45, and Fig. 6), UE monitors downlink quality based on a cell-specific reference signal, monitoring the downlink radio link quality of the PCell and compares the estimated quality with thresholds Qout and Qin, (see, col. 15, lines 5-20), and furthermore measured RSRP or RSRQ of the target cell which triggered T310 scaling becomes lower than a threshold value, (see, col. 29, lines 9-11).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide mobility robustness results improving per-user throughput and system capacity (D3, col. 29, lines 55-61]).
As per Claims 15, 20, D1 doesn’t appear explicitly disclose: wherein the random access preamble is transmitted through a-the beam having a reference signal received power (RSRP) above a threshold.
However, D3 discloses wherein the random access preamble is transmitted through the beam having a reference signal received power (RSRP) above a threshold ([see, e.g., wherein the terminal selects a PRACH (physical RACH) resource capable of carrying the random access preamble and is then able to transmit the corresponding random access preamble and contention resolution, (see, col. 9, lines 35-45, and Fig. 6), UE monitors downlink quality based on a cell-specific reference signal, monitoring the downlink radio link quality of the PCell and compares the estimated quality with thresholds Qout and Qin, (see, col. 15, lines 5-20), and furthermore measured RSRP or RSRQ of the target cell which triggered T310 scaling becomes lower than a threshold value, (see, col. 29, lines 9-11).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide mobility robustness results improving per-user throughput and system capacity (D3, col. 29, lines 55-61]).

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of ISLAM et al. (U.S. Patent Application Publication No. 2018/0138962), (“D4”, hereinafter). 
As per Claims 3, 8, D1 doesn’t appear explicitly disclose: wherein information on the random access channel resources further include random access preambles for the beam failure recovery and random access resources corresponding to each of at least two beams, and wherein a beam to be changed for the terminal and the base station is identified based on a random access resource used for the random access preamble.  
However, D4 discloses wherein information on the random access channel resources further include random access preambles for the beam failure recovery ([see, e.g., the RACH preamble in a set of RACH resources, RACH preamble being associated with the beam failure recovery, [0010], and Fig. 4D]) and random access resources corresponding to each of at least two beams ([see, e.g., a plurality of beams index using one or more resources of a RACH subframe, [0104], and Fig. 5]), and 
wherein a beam to be changed for the terminal and the base station is identified based on a random access resource used for the random access preamble ([see, e.g., beam reference signals by sweeping in all directions so that a user equipment (UE) may identify a best "coarse" beam, [0074], and Fig. 5]).  
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide beam adjustment results improve latency, reliability, security, scalability of the New Radio telecommunication standard (D4, ¶ [0006]).
As per Claims 13, 18, D1 doesn’t appear explicitly disclose: wherein the information on the random access further includes random access preambles for the beam failure recovery and random access resources corresponding to each of at least two beams, and wherein a beam to be changed for the terminal and the base station is identified based on a random access resource used for the random access preamble.  
However, D4 discloses wherein the information on the random access channel resources further include random access preambles for the beam failure recovery ([see, e.g., the RACH preamble in a set of RACH resources, RACH preamble being associated with the beam failure recovery, [0010], and Fig. 4D]) and random access resources corresponding to each of at least two beams ([see, e.g., a plurality of beams index using one or more resources of a RACH subframe, [0104], and Fig. 5]), and 
wherein a beam to be changed for the terminal and the base station is identified based on a random access resource used for the random access preamble ([see, e.g., beam reference signals by sweeping in all directions so that a user equipment (UE) may identify a best "coarse" beam, [0074], and Fig. 5]).  
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide beam adjustment results improve latency, reliability, security, scalability of the New Radio telecommunication standard (D4, ¶ [0006]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU D BELETE/Examiner, Art Unit 2468      


/KHALED M KASSIM/Primary Examiner, Art Unit 2468